1

2

3

4

5

6

7

8
                                    UNITED STATES DISTRICT COURT
9
                               NORTHERN DISTRICT OF CALIFORNIA
10
     WALTER DIAZ, Individually, and on                     Case No. 3:15-cv-04833-CRB
11   behalf of similarly situated consumers,
12                                                         [PROPOSED] ORDER GRANTING
                            Plaintiff,                     STIPULATION TO DISMISS
13   v.
14
     COLLECTO, INC. d/b/a EOS CCA.,
15                  Defendant.
16

17
                 The Court has reviewed the Stipulation to Dismiss of Plaintiff WALTER DIAZ and
18
     Defendant COLLECTO, INC. d/b/a EOS CCA. Good cause appearing, the Court grants the
19
     parties’ Stipulation to Dismiss Plaintiff’s individual claim, with prejudice, and to dismiss without
20
     prejudice the putative class action claims asserted by Plaintiff pursuant to FRCP 41(a)(1)(A)(ii),
21
     with each party to bear their respective attorneys’ fees and costs.
22

23
     IT IS SO ORDERED.
24      Date: March 12, 2020               ____________________________________
                                           Hon. Charles R. Breyer
25                                         United States District Judge
26

27

28

     {00131639;1} 1


                                                    [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS
                                                                            CASE NO. 3:15-CV-04833-CRB
